    Case 2:20-cr-00182-DBB Document 64 Filed 08/04/20 PageID.601 Page 1 of 5




JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
BRYAN N. REEVES, Assistant United States Attorney (#DC 994799)
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801)524-5682


                      IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH


UNITED STATES OF AMERICA,                                Case No. 2:20-cr-182 DBB

                      Plaintiff,                       APPEAL OF ORDER OF
                                                   MAGISTRATE JUDGE RELEASING
        vs.                                         DEFENDANT PENDING TRIAL

CHRISTOPHER ISIDRO ROJAS,
                                                       District Judge David B. Barlow
                      Defendant.                      Magistrate Judge Jared C. Bennett



        The United States, through the undersigned Assistant United States Attorney,

pursuant to 18 U.S.C. § 3145(a), appeals Magistrate Judge Jared C. Bennett’s order

placing Mr. Rojas on pretrial release with conditions. 1 The standard of review is de

novo. 2 The United States requests that the review be expedited because Defendant is

currently detained.


1
    Dkt. No. 61.
2
    DUCrimR 57-16(a)(1).
                                             1
    Case 2:20-cr-00182-DBB Document 64 Filed 08/04/20 PageID.602 Page 2 of 5




                                      Procedural History

          Defendant was charged in a Superseding Indictment on July 23, 2020, with Arson

in Interstate Commerce in violation of 18 U.S.C. § 844(i). 3 The crime is punishable by a

maximum term of imprisonment of 20 years and carries a minimum-mandatory penalty

of 5 years in prison. The United States filed a motion seeking detention on July 31,

2020. 4

          An initial appearance and detention hearing was held before the Honorable

Magistrate Judge Bennett on August 4, 2020, wherein the court ordered Defendant

released on conditions. 5 The court stayed the order pending resolution of the appeal to the

District Court. 6

          The United States appeals the order of release.

                                 Legal Authority for Appeal

          This appeal is authorized by 18 U.S.C. § 3145(a) and the following local rule:

          DUCrimR 57-16(a)(1) – Appeal of Magistrate Judge Orders
          Preliminary Criminal Matters
                (1)   Release and Detention Orders. Any party is entitled to appeal
                a magistrate judge’s order releasing or detaining a defendant under
                18 U.S.C. §§ 3143 et seq. The appeal will be a timely scheduled de
                novo review by the assigned district judge.




3
  Dkt. No. 52.
4
  Dkt. No. 59.
5
  Dkt. Nos. 61 and 62.
6
  Dkt. No. 63.
                                               2
    Case 2:20-cr-00182-DBB Document 64 Filed 08/04/20 PageID.603 Page 3 of 5




Pursuant to the local rule and 18 U.S.C. § 3145(a), which allows review of a release

order, the United States is appealing the Magistrate Judge’s order releasing Defendant on

conditions prescribed by 18 U.S.C. § 3142(c).

         When the United States requests detention of a defendant pending trial pursuant to

18 U.S.C. § 3142(f), the judicial officer holds a hearing to determine “whether any

condition or combination of conditions . . . will reasonably assure the appearance of such

person as required and the safety of any other person and the community . . . .” 18 U.S.C.

§ 3142(f). In short, the Court must determine whether Defendant is a manageable risk of

non-appearance and whether he poses a manageable danger to the community. The

factors the Court should consider in making that determination are set forth in 18 U.S.C.

§ 3142(g).

                   The Magistrate Judge’s Order Should Be Reversed

         Defendant should be detained pending trial because he presents both a serious and

credible danger to the community and an unmanageable risk of nonappearance, neither of

which can be managed through a combination of conditions. In addition to the brief

argument below, the United States respectfully incorporates the proffer and argument

contained in its’ motion for detention. 7

         The factors in § 3142(g) – including the nature and circumstances of the offense,

the weight of the evidence, the history and circumstances of Defendant, and the nature



7
    Dkt. No. 59.
                                              3
  Case 2:20-cr-00182-DBB Document 64 Filed 08/04/20 PageID.604 Page 4 of 5




and seriousness of the danger to any person or the community that would be posed by

Defendant’s release – all strongly favor detention. Moreover, Congress recognizes that

Arson in violation of 18 U.S.C. § 844(i) – the offense with which Defendant has been

charged – poses a special risk of danger to the community. As such, it established a

rebuttable presumption of detention for such an offense pursuant to 18 U.S.C. §

3142(e)(3). The “rebuttable presumption” of detention is not a “bursting bubble” and

does not evaporate when a defendant produces something. See United States v. Jessup,

757 F.2d 378, 384 (1st Cir. 1985). Defendant’s crime was very dangerous and placed a

crowd of people in physical jeopardy.

       The court should be concerned that Defendant appears to have been less than

candid with the pretrial services officer who prepared the Pretrial Services Report. For

instance, the report evidences a lack of candor in regard to Defendant’s education, his

mental health, and his substance abuse.

       Finally, the court should find troubling Defendant’s pattern of failing to appear at

court proceedings, failing to comply with court orders, and willfully violating the

mandates of Utah’s Driver’s License Division. Indeed, Defendant has a history of

snubbing his nose at the law – an unfortunate disposition that portends poor performance

on pretrial release.

       For these and other reasons, the Court should order Defendant detained pending

trial because each of the Section 3142(g) factors weighs heavily against his release and


                                             4
  Case 2:20-cr-00182-DBB Document 64 Filed 08/04/20 PageID.605 Page 5 of 5




because he has failed to overcome the presumption of detention Congress has found

necessary for the alleged offense.

       Dated this 4th day of August, 2020.

                                        JOHN W. HUBER
                                        United States Attorney

                                        /s/  J. Drew Yeates
                                        J. DREW YEATES
                                        MICHAEL J. THORPE
                                        BRYAN N. REEVES
                                        Assistant United States Attorneys




                                             5
